Banke, Judge.
The appellee brought this action pursuant to Code Ann. § 67-701 et seq. to obtain a writ of possession on a mobile home which the appellant had purchased on credit and in which the appellee alleged that it had a security interest. The appellee was awarded a writ of possession following a jury verdict in its favor, and the appellant appeals the denial of his motion for new trial. Held:
Code Ann. §§ 67-702, 67-703 (Ga. L. 1974, pp. 398, 399-400; 1975, pp. 1213, 1214) require that a petition for writ of possession be made under oath before the party authorized to issue the summons, i.e., "any judge of the superior court, or any justice of the peace, or any judge of any other court having jurisdiction over such proceedings, or any clerk of any such court within the county where the debtor may reside or where the secured property may be found.” Code Ann. § 67-702, supra. The oath in this case was made before a notary public. Therefore, under Jordan v. Ford Motor Credit Co., 141 Ga. App. 280 (233 SE2d 256) *234(1977), the proceedings were void ab initio and the judgment in favor of the appellee is a mere nullity-
Submitted April 4, 1978
Decided September 11, 1978
Rehearing denied September 21, 1978
Elsie H. Griner, J. Laddie Boatright, for appellant.
Memory & Thomas, Terry A. Dillard, for appellee.
2. In view of the ruling made in Division 1, the remaining enumerations of error need not be considered.

Judgment reversed.


Deen, P. J., and Smith, J., concur.